



Exhibit 10.1
TRANSITION AGREEMENT


This Transition Agreement (this “Agreement”) is entered into between Catherine
Clark and RPT Realty (the “Company”) and shall be effective as provided in
Paragraph 15. The parties agree as follows:


DEFINITIONS


A.As used herein, unless otherwise specified, the term “Released Parties” (and
each a “Released Party”) means the Company, RPT Realty, Inc., and all of their
past and present joint ventures, subsidiaries, divisions, partnerships,
affiliated companies, successors, assigns, and related companies and entities
along with each of their past and present officers, directors, employees,
representatives, shareholders, members, managers, partners, trustees,
principals, insurers, attorneys, agents, and all other persons and entities
acting in connection with any of them, both individually and in their business
capacities.


B.As used herein, unless otherwise specified, the term “Executive” means
Catherine Clark and, with respect to Paragraph 4, her heirs, successors, and
assigns, any entity owned or controlled by her, any trust for which she is the
trustee, and any individual or entity who could assert a claim through her, on
her behalf, or as a result of her employment.


AGREEMENT


1.Transition Services. Executive’s last day as Executive Vice President
Transactions of the Company shall be June 28, 2019. As of June 29, 2019 (the
“Transition Date”), Executive: (a) will become a part-time, at-will employee of
the Company, performing such duties as the Chief Executive Officer (“CEO”) of
the Company may direct; (b) as a part-time employee, will not be eligible for
any Company benefits, provided that Executive may participate in the Company
401k Plan to the same extent as any other part-time employee and consistent with
the terms of that Plan; the Executive will not accrue any paid time off thru the
duration of part time employment; and (c) will be deemed to have resigned as an
officer of any Released Parties, and will cooperate with the Company as
necessary to effectuate such resignations. Executive shall transition all work
as may be directed by the CEO and otherwise cooperate with the Company. As of
the Transition Date, Executive shall not have the authority to enter into any
agreements on behalf of the Company or otherwise make decisions on behalf of the
Company. During Executive’s at-will employment starting as of the Transition
Date, Executive will work a part-time schedule of no more than 37.5 hours on a
bi-weekly basis. As such, Executive’s compensation will be a gross amount of
$6,635.62 per the Company’s bi-weekly pay period less all applicable payroll
deductions and withholdings. The Company shall have the right to terminate
Executive at any time and for any reason. Executive shall submit any expenses
incurred in the course of employment and which were normally reimbursed within
ten (10) days after termination of Executive’s employment.


2.Severance. Provided that Executive signs and does not revoke this Agreement,
and that Executive remains in compliance with Executive’s obligations to the
Company, the Company will provide Executive with severance benefits and payments
as follows:


(a)Within 30 days of the Transition Date, the Company will make a one-time, lump
sum payment to Executive in the amount of $432,302, which equals the sum of
Executive’s Annual Base Salary plus a pro rata bonus payment, in each case as
defined and/or calculated in the Agreement Regarding Severance dated April 27,
2018 between Executive and the Company (the “Severance Agreement”). This payment
will be subject to all required withholding.


(b)Within 30 days of the Transition Date, the Company will make a one-time, lump
sum payment to Executive to account for Executive’s accrued but unused paid time
off and/or vacation time balance as of the Transition Date. This payment will be
subject to all required withholding.


(c)Within 30 days of the Transition Date, to assist Executive in securing
continuing health care coverage under COBRA or otherwise after the Transition
Date, the Company will make a one-time, lump sum payment to Executive in the net
amount, after tax withholding, of $35,922.


(d)The 29,118 restricted shares held by Executive under the 2012 Omnibus Long
Term Incentive Plan maintained by the Company that are unvested as of the
Transition Date will vest using a closing date of June 28, 2019.


(e)Within 30 days of the Transition Date, the Company will make a one-time, lump
sum payment to Executive in the amount of $67,101 for the unvested balance of
Executive’s performance shares relating to the 2016-2018 performance period
under the 2012 Omnibus Long Term Incentive Plan maintained by the Company. This
payment will be subject to all required withholding.





--------------------------------------------------------------------------------







(f)Except as set forth in this Agreement, all unvested performance shares held
by Executive will be forfeited as of the Transition Date.


3.Post-Termination Severance. Executive’s employment with the Company will end
no later than December 31, 2019 (her final date of employment being the
“Separation Date”). Upon the end of Executive’s employment, and provided she
signs the Release attached as Exhibit A within 21 days after the Separation Date
and does not exercise her revocation right, Executive will be paid the balance
of her 2019 bonus in the amount of $87,250.This payment will be subject to all
required withholding and will be paid within 14 days after the revocation period
expires for the Release.


4.General Release. In exchange for consideration provided to Executive by this
Agreement, Executive hereby generally and completely waives, releases, and
forever discharges all of the Released Parties, jointly and severally, from any
claims, liabilities, damages, costs, and obligations whether known or unknown
that arise from or are in any way related to events, acts, conduct or omissions,
occurring at any time prior to and including the date that Executive executes
this Agreement. This release includes, but is not limited to, any claims under
the Age Discrimination in Employment Act (“ADEA”), Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Equal Pay Act, and the Family and Medical Leave Act; any
claims under any other employment law or for any employment-related benefit; any
common law claims; any claims under any federal, state or local statute or
ordinance; any claim that any Released Party breached any contract or promise,
express or implied; any claim for promissory estoppel; and any other claims
Executive may have against the Released Parties. Executive and the Released
Parties intend that these waivers, releases, and discharges will be a general
release, will extinguish any and all claims, will preclude any litigation or
claims by Executive against any of the Released Parties concerning anything that
occurred on or before the effective date of this Agreement, and will be
effective to the fullest extent permitted by law. Notwithstanding the foregoing,
Executive understands that nothing in this Agreement precludes Executive from
filing any charge with or from participating in any investigation, hearing, or
proceeding of a governmental or administrative agency, provided that Executive
will not be entitled to any individual remedies as a result of such proceedings
except as set forth below. By signing this Agreement, Executive is also not
releasing: (a) any rights or claims that arise after she signs this Agreement;
(b) any right to any vested benefits to which Executive is entitled; (c) any
rights that cannot be waived by operation of law; (d) any right or claim to
enforce this Agreement; or (e) any right to receive a monetary whistleblower or
similar award that cannot be released by law.


5.No Action Contrary to Release. To the fullest extent permitted by law,
Executive agrees not to file any lawsuit, charge or complaint against any of the
Released Parties regarding any released claim or to initiate any action
challenging the enforceability of this Agreement. To the fullest extent
permitted by law, Executive further agrees not to cooperate with, or assist in,
any lawsuit or arbitration against any of the Released Parties, unless required
to do so by a lawfully issued subpoena, by court order or as expressly provided
by regulation or statute. In the event Executive is served with a subpoena or is
required by court order or otherwise to testify in any type of proceeding
involving Released Parties, Executive shall immediately advise the Company of
same in writing.


6.Representations and Acknowledgements. Executive represents that she: (a) has
not filed any lawsuit, arbitration or other claim against any Released Party;
(b) knows of no violation of state, federal or municipal law or regulation by
any of the Released Parties; and (c) has disclosed all known workplace injuries
or occupational diseases in writing to the Company. Executive hereby represents
and warrants that Executive is not aware of any claims Executive has or might
have against any of the Released Parties. The parties further acknowledge and
agree that this Agreement fully satisfies the Company’s obligations under the
Severance Agreement, which shall be no longer effective after this Agreement
becomes effective.


7.Non-Admission of Liability. This Agreement is not and shall not be used or
construed as an admission of liability or wrongdoing by any of the Released
Parties. Each of the Released Parties denies any obligation, illegalities,
improprieties, liabilities or wrongdoing whatsoever.


8.Non-Disclosure. Executive will not communicate to any person, firm or
corporation any terms of this Agreement except as necessary to effectuate the
terms or conditions of this Agreement, as required by law, or as necessary to
receive counsel from Executive’s attorney and/or financial adviser. Executive
agrees not to issue a press release, hold a press conference or otherwise
communicate with the media concerning the terms of this Agreement. Executive
further agrees, and acknowledges Executive’s obligation, to keep confidential
and not disclose any non- public, proprietary or confidential information
regarding the Company’s business, including but not limited to information
regarding the Company’s business relationships, business operations and
business plans.







--------------------------------------------------------------------------------





9.Mutual Non-Disparagement. Executive agrees not to make or cause to be made any
remarks, observations or other communications (whether in written, electronic,
or oral form) now or at any time in the future that defame, slander or are
likely in any way to harm the reputation of any of the Released Parties, cast
any of the Released Parties in a negative light or which could reasonably be
anticipated to interfere with any of the Released Parties’ business
relationships, including, but not limited to, with the Company’s customers or
tenants or potential customers or tenants of the Company. This provision does
not restrict Executive’s ability to respond truthfully to any inquiry that
Executive may receive from applicable regulatory authorities or to disclose
information pursuant to a lawfully issued subpoena or legal process. Similarly,
the Company agrees that Brian Harper, CEO, and other executives on the Company’s
leadership team, will not make any statement, orally or in writing, or in any
way disseminate information concerning Executive that in any way, form or
substance, harms, defames, slanders, or otherwise casts an unfavorable light
upon Executive or her reputation or standing in the business community or in the
community as a whole.


10.Applicable Law; Attorneys’ Fees. This Agreement is to be interpreted,
construed, and applied in accordance with the law of the State of Michigan. Any
legal action concerning this Agreement must be filed exclusively in the state or
federal courts having jurisdiction over Farmington Hills, Michigan, and
Executive consents to the personal jurisdiction of, and venue in, such courts.
In the event of a material breach by either a Released Party or Executive of any
provision in this Agreement, the Released Party or Executive may institute an
action specifically to enforce any term or terms of this Agreement and/or to
seek any damages for the breach. In any action to enforce this Agreement, the
prevailing party, in addition to available legal and equitable damages, will be
entitled to recover its reasonable attorneys’ fees and costs associated with
such action. A court of competent jurisdiction will determine whether the
conduct alleged constitutes a material breach of this Agreement.


11.Severability; Successors and Assigns. If any provision is held to be
unenforceable, then such provision will be construed or revised in a manner so
as to permit its enforceability to the fullest extent permitted by applicable
law. If such provision cannot be reformed in that manner, such provision will be
deemed to be severed from this Agreement, but every other provision of this
Agreement will remain in full force and effect. This Agreement is binding and
shall take effect for the benefit of the Released Parties and their successors
in interest, and the Company may freely assign this Agreement. Executive may not
assign this Agreement or any part hereof except with the prior written consent
of the Company.


12.Return of Property. Executive agrees, upon her separation of employment,
which will coincide with the end of Executive’s part-time employment period, to
return to Company and not keep in Executive’s possession or under Executive’s
control any equipment, keys or other similar property. Company agrees that
Executive will retain her phone number following the return of any Company
property.


13.Entire Agreement. This Agreement constitutes the entire agreement between the
parties regarding the subject matter hereof and supersedes any prior writing or
representation by any of the Released Parties regarding the subject matter
hereof. This Agreement does not supersede or reduce any of Executive’s
obligations under any agreements regarding the safeguarding of Company’s trade
secrets, proprietary or other confidential information belonging to the Company
(collectively, “Confidentiality Agreements”). Such Confidentiality Agreements
are not terminated by this Agreement, and continue after the Separation Date.
The provisions of this Agreement can only be modified by a writing signed by
Executive and an authorized representative of the Company that specifically
refers to and indicates that it is intended to change this Agreement.


14.Construction; Counterparts. The headings used herein are for ease of
reference only. This Agreement may be signed in counterparts, and when this
Agreement has been signed by all parties, each counterpart shall constitute an
original. A signature transmitted by facsimile or other electronic means shall
be deemed to be an original.


15.Knowing and Voluntary Acceptance. Executive has 21 calendar days to review
and sign this Agreement and is advised to consult with an attorney of
Executive’s choice before signing this Agreement, which includes a release of
potential claims under the ADEA. Executive understands that she may use as much
of this 21-day period as she wishes prior to signing. Executive may expressly
and voluntarily waive any part or all of the 21-day review period by signing and
returning this Agreement prior to the expiration of the review period. Executive
has the right to revoke Executive’s release of ADEA claims by informing the
Company of such revocation within seven (7) calendar days following Executive’s
execution of this Agreement (the “Revocation Period”). The revocation must be in
writing and delivered to the Company in care of its signatory to this Agreement.
This Agreement will not become effective unless the Revocation Period has
expired without any revocation having been communicated.







--------------------------------------------------------------------------------





16.Code Section 409A. All payments under this Agreement are intended to be
either exempt from or in compliance with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and guidance thereunder (“Section
409A”). In the case of any amount payable under this Agreement in installments,
each installment shall be treated as a separate payment for purposes of Section
409A.


The parties hereto confirm their agreement by the signatures shown below.




Catherine Clark
/s/ CATHERINE CLARK
Date: June 24, 2019     


RPT Realty
/s/ BRIAN HARPER
Brian Harper
President and Chief Executive Officer
Date: June 26, 2019  





